DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should be changed to “An attaching structure of a rotary apparatus, comprising: the rotary apparatus according to claim 9; and the attached portion attached to the attaching surface of the rotary apparatus, wherein [[a]] the fit portion of the rotary apparatus fits into a fitted portion formed in the attached portion.” since attached portion and fit portion are recited in claim 9, which claim 10 depends on.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US20080284272, “Honda”).
Re claim 1, Honda discloses a rotary apparatus comprising: 
a motor including a motor terminal (figs 1-3, para [0036]-[0038] & [0044], brush ends); 
a terminal member 13, 14 (figs 2-3); 
a first housing 11 (figs 1-3, para [0031]) the terminal member 13, 14 being attached to the first housing 11 (figs 2-3, para [0036]); and 
a second housing 4 (fig 1, para [0030]) including an accommodating part configured to accommodate the motor (fig 1, inside of 4), the first housing 11 being attached to the second housing 4 (fig 1, para [0031]), wherein 
the first housing 11 is attachable to or separable from the second housing 4 in a predetermined direction (figs 1-2, from figs predetermined direction is axial direction), 
the terminal member 13, 14 is electrically connected to the motor terminal (para [0036]-[0038] & [0044]), 
the terminal member 13, 14 includes an externally-connected terminal portion 13a, 14a (figs 2-3, para [0038] & [0044]) to be connected to an external unit 21 (figs 4-5a, para [0033], [0038] & [0044]), and 

Re claim 3, Honda discloses claim 1 as discussed above and further discloses the terminal member 13, 14 is accommodated in the first housing 11 and the second housing 4 (figs 1-4).
Re claim 7, Honda discloses claim 1 as discussed above and further discloses the first housing 11 is fitted into the second housing 4 (fig 1, para [0031]).
Re claim 8, Honda discloses claim 1 as discussed above and further discloses a connector portion 11b (figs 1-3, para [0031]), wherein 
the connector portion 11b includes the externally-connected terminal portion 13a, 14a (figs 2 & 4, para [0040] & ), and 
a connector housing portion provided at the second housing 11 (fig 3, portion of 11b w/ 13a or 14a), and the connector housing portion includes a hole portion 11g, 11h (figs 2-3, para [0035]), the externally-connected terminal portion 13a, 14a being insertable into the hole portion 11g, 11h  in the predetermined direction (fig 3).
Re claim 11, Honda discloses claim 8 as discussed above and further discloses a connecting structure of the rotary apparatus according to claim 8 (figs 1-4) and an external connector 21 (figs 4-5), wherein the external connector is connected to the connector portion (figs 4-5).

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabashi et al. (JP10225048, “Nakabashi”, using machine translation).
Re claim 1, Nakabashi discloses a rotary apparatus comprising: 

a terminal member 83 (figs 1, 4 & 10, para [0025], [0036], [0041] & [0047], discloses connection for different cables 16 such as 16a & 16b; 16a uses plugs 72 or 72a); 
a first housing 72, 72a (figs 4 & 10-11, para [0040] & [0045]-[0046]) the terminal member 83 being attached to the first housing 72, 72a (figs 4 & 10-11, para [0041] & [0047]); and 
a second housing (figs 2-4, para [0027] & [0029], includes 22 & 24) including an accommodating part configured to accommodate the motor 20 (figs 3 & below), the first housing 72, 72a being attached to the second housing (figs 3-4 & 10-11), wherein 
the first housing 72, 72a is attachable to or separable from the second housing in a predetermined direction (fig 4, direction indicated by arrow below 72 in fig 4), 
the terminal member 83 is electrically connected to the motor terminal 67 (figs 1, 4 & 10, para [0041] & [0047]), 
the terminal member 83 includes an externally-connected terminal portion (figs 4, 10 & below, top of 83) to be connected to an external unit 71, 71a (figs 4 & 10, para [0041] & [0047]), and 
the predetermined direction is a longitudinal direction of the externally-connected terminal portion 83 (figs 10 & below).

    PNG
    media_image1.png
    302
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    396
    media_image2.png
    Greyscale

Re claim 2, Nakabashi discloses claim 1 as discussed above and further discloses a rotation axis direction of the motor 20 is different from the predetermined direction (figs 3-4, 10 & above for claim 1), the accommodating part includes an opening portion 85 in the rotation axis direction of the motor 20 (figs 3-4 & 8-9, para [0039], in the axial direction with respect to the stator 51 and rotor 64 of the motor), and the first housing 72, 72a closes the opening portion 85 (fig 10).
Re claim 4, Nakabashi discloses claim 1 as discussed above and further discloses the motor 20 includes a frame 61 (figs 3-4), and the motor terminal 67 protrudes from the frame 61 of the motor 20 in a direction different from the predetermined direction (figs 3-4, axial direction).
Re claim 5, Nakabashi discloses claim 4 as discussed above and further discloses the first housing 72, 72a includes a groove portion formed in the predetermined direction (figs 10 & below, groove is portion of 72, 72a that holds 83), the terminal member 83 includes a motor-connected terminal portion positioned inside the groove portion (figs 10 & below), and the motor terminal 67 contacts the motor-connected terminal portion inside the groove portion (figs 10 & below).

    PNG
    media_image3.png
    401
    557
    media_image3.png
    Greyscale


Re claim 6, Nakabashi discloses claim 4 as discussed above and further discloses the motor terminal 67 includes a surface extending in the predetermined direction (figs 4 & below).

    PNG
    media_image4.png
    232
    427
    media_image4.png
    Greyscale

Re claim 9, Nakabashi discloses claim 1 as discussed above and further discloses an end portion of the second housing includes an attaching surface in the rotation axis direction of the motor 20 (figs 1-2, 4 & below, para [0026], portion of 24 used to attach the motor inside of the vehicle door in order to move the windows 13), and the attaching surface is provided with a fit portion (figs 2, 4 & below, fit portion holes  for screws) capable of fitting into an attached portion (figs 1, 2 & 4, para [0026], attached portion is vehicle door; the fit portion along w/ the motor and reduction gear all fit inside the vehicle door).

    PNG
    media_image5.png
    258
    633
    media_image5.png
    Greyscale

Re claim 10, Nakabashi discloses claim 9as discussed above and further discloses attaching structure of a rotary apparatus, comprising: the rotary apparatus according to claim 9 (figs 2-4); and an attached portion (fig 1, para [0026], vehicle door) attached to an attaching surface of the rotary apparatus (figs 2, 4 & above for claim 9, para [0026]), wherein a fit portion of the rotary apparatus (figs 2, 4 & above for claim 9, holes for screws) fits into a fitted portion formed in the attached portion (fitted portion the specific space the motor and reduction gear occupy inside the vehicle door).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834